Citation Nr: 1122805	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  11-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service-connected essential hypertension.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to October 2003 and September 2005 to December 2006, during the Persian Gulf War.    

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which granted service connection for essential hypertension and assigned a noncompensable rating.  The Veteran disagreed with his rating and subsequently perfected an appeal.   

The Veteran has not selected a representative through a power of attorney.  As such, the Board finds that the Veteran wishes to proceed without representation.    

The issue of entitlement to an increased rating in excess of 10 percent disabling for service-connected right shoulder supraspinatus tendinitis with impingement syndrome has been raised by the record (see March 2011 "Appeal to the Board of Veterans Appeals," VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Although the Veteran's hypertension requires continuous medication for control, the diastolic pressure is not predominantly 100 or more nor is the systolic pressure predominantly 160 or more.

2.  The evidence does not show that the Veteran's service-connected essential hypertension is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required in this matter.  Further, evidence of unemployability is not raised by the record.     
  

CONCLUSION OF LAW

The criteria for an initial compensable rating for essential hypertension have not been met for any time period covered by the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's increased rating claim, such claim arises from his disagreement with the assignment of a noncompensable initial rating for the hypertension disability following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further notice is needed under VCAA for the PTSD initial increased rating claim, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio, 16 Vet. App. 183; see also 38 C.F.R. § 20.1102.   

Further, the Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial rating assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial rating after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Relevant to the duty to assist, all identified VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Furthermore, he was provided with a VA examination in March 2008 regarding his hypertension disability.  The VA examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Further, the Veteran has not argued and the evidence of record does not indicate that the Veteran's service-connected hypertension disability has worsened; thus, a new examination is not necessary in this case.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Legal Criteria and Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Because the appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

In this case, the RO granted service connection for essential hypertension and assigned a noncompensable rating under 38 C.F.R. § 4.104, Diagnostic Code 7101 (Hypertensive Vascular Disease (hypertension and isolated systolic hypertension)).  See August 2008 Rating Decision.  The Veteran claims that he is entitled to a compensable rating for his service-connected hypertension disability because he has been "taking medication" to control his hypertension and since the March 2008 VA examination.  See July 2009 "Statement in Support of Claim," VA Form 21-4138 (Notice of Disagreement).  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim, and thus, the appeal is denied.

Under Diagnostic Code 7101, a 10 percent evaluation under Diagnostic Code 7101 is warranted where diastolic pressure (bottom number) is predominantly 100 or more, or systolic pressure (top number) is predominantly 160 or more, and a minimum of 10 percent is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or systolic pressure of predominantly 200 or more.  Where there is a diastolic pressure of predominantly 120 or more, a 40 percent evaluation will be assigned.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The notes to 38 C.F.R. § 4.104, Diagnostic Code 7101, indicate that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

Evidence relevant to the severity of the Veteran's service-connected hypertension disability includes the Veteran's service treatment records and post-service VA treatment records containing various blood pressure readings pertinent to the current claim.  See September 13, 2003 Chronological Record of Medical Care (135/89); May 8, 2006 Chronological Record of Medical Care (129/80); May 29, 2006 Chronological Record of Medical Care (152/95); September 5, 2006 Chronological Record of Medical Care (137/84); November 16, 2006 Chronological Record of Medical Care (139/89); May 5, 2007 Report of Medical Examination (131/78); January 1, 2007 Emergency Department Note (141/91); February 12, 2007 Primary Care Note (148/89); July 14, 2007 Primary Care Note (150/99); December 6, 2007 Primary Care Note (137/90); March 10, 2008 Primary Care Note (137/90);October 28, 2008 Primary Care Note (131/86); March 22, 2009 Primary Care Note (131/88); July 2, 2009 Primary Care Note (133/88); November 6, 2009 Primary Care Note (132/82); January 12, 2010 Primary Care Note (138/84); August 23, 2010 Primary Care Note (126/76); October 29, 2010 Primary Care Note (137/85).                                             
   
The Veteran underwent a C&P examination on March 2008 regarding his hypertension disability.  The Veteran's blood pressure readings were 130/85 and 130/86, and he indicated that he was on medication to control his hypertension.  Physical examination of the heart was normal.  Diagnosis was hypertension with no hypertensive heart disease present.  See March 2008 VA Examination Report.  

Review of the evidence of record is negative for further medical treatment records or other evidence regarding the severity of the Veteran's hypertension disability.

On review, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected hypertension for any period of the appeal.  In this regard, based on the above medical findings, the evidence of record fails to show that the Veteran's diastolic pressure has been predominantly 100 or more or that his systolic pressure has been predominantly 160 or more.  On the contrary, the Veteran's blood pressure readings were predominantly 126-150/76-99.  See September 13, 2003 Chronological Record of Medical Care (135/89); May 8, 2006 Chronological Record of Medical Care (129/80); May 29, 2006 Chronological Record of Medical Care (152/95); September 5, 2006 Chronological Record of Medical Care (137/84); November 16, 2006 Chronological Record of Medical Care (139/89); May 5, 2007 Report of Medical Examination (131/78); January 1, 2007 Emergency Department Note (141/91); February 12, 2007 Primary Care Note (148/89); July 14, 2007 Primary Care Note (150/99); December 6, 2007 Primary Care Note (137/90); March 10, 2008 Primary Care Note (137/90);October 28, 2008 Primary Care Note (131/86); March 22, 2009 Primary Care Note (131/88); July 2, 2009 Primary Care Note (133/88); November 6, 2009 Primary Care Note (132/82); January 12, 2010 Primary Care Note (138/84); August 23, 2010 Primary Care Note (126/76); October 29, 2010 Primary Care Note (137/85).

The evidence of record does indicate that the Veteran's hypertension requires continuous medication for control, and the Veteran's blood pressure has fluctuated during the pendency of the appeal depending on a variety of factors.  The Veteran seems to argue that pain medications lower his blood pressure readings and that the readings would be higher without them.  See July 2009 "Statement in Support of Claim," VA Form 21-4138 (Notice of Disagreement).  However, even taking into account this information, the Veteran's diastolic pressure is not predominantly 100 or more nor is his systolic pressure predominantly 160 or more.  As there is no evidence of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, the Board finds that the evidence of record does not support the assignment of a 10 percent rating for hypertension under Diagnostic Code 7101.  Accordingly, the Board finds that a compensable rating for hypertension is not warranted for any period of time covered by the appeal.  In reaching this decision, the Board has considered the Veteran's assertions that he is entitled to a higher rating and finds them competent, credible, and probative; however, the medical evidence and particularly the blood pressure readings are entitled to greater probative weight as blood pressure readings of a certain level are required pursuant to the rating criteria.

The Board notes that it has also considered whether a separate rating for hypertensive heart disease and other types of heart disease as required under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3).  However, a separate rating is not warranted as the Veteran is not diagnosed with hypertensive heart disease or any other types of heart disease.  See March 2008 VA Examination Report.
In addition, the Board has considered whether a staged rating is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board has not found any variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case. 

As the preponderance of the evidence is against the Veteran's increased rating claim for essential hypertension, the reasonable doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected hypertension disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension disability with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's hypertension symptomatology is fully addressed by the respective rating criteria under which such disability is rated.  There are no additional symptoms of his hypertension disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Significantly, during March 2008 VA examination, the examiner noted that there were no occupation effects of his hypertension disability, and the evidence of record does not suggest such.  See March 2008 VA Examination Report.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Further, the evidence fails to show that the disability picture created by the essential hypertension is exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to service-connected disabilities.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  


ORDER

Entitlement to an initial compensable rating for service-connected essential hypertension is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


